                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION
                           CASE NUMBER: 4:19-cv-00679-DCC


 In the Matter of the Complaint of Sagepost,
 LLC, an Owner of a 1992 Premium 28’
 Parasail Boat, and Sage Sailing, Inc., d/b/a
 Ocean Watersports, an Owner of a 2010 Sea            ORDER APPROVING AD INTERIM
 Doo GTI 4-Tec and a Maxxon Inflatable Boat,        STIPULATION FOR VALUE AND COSTS
 and an Owner Pro Hac Vice of a 1992                    AND ISSUING A NOTICE AND
 Premium 28’ Parasail Boat, for Exoneration                    INJUNCTION
 from or Limitation of Liability,

                                  Petitioners.


       WHEREAS, the petitioners, Sagepost, LLC, and Sage Sailing, Inc., d/b/a Ocean

Watersports (the “Petitioners”), have filed in this Court a Complaint for Exoneration from or

Limitation of Liability pursuant to 46 U.S.C. §§ 30501–30512 and Rule F of the Supplemental

Rules for Certain Admiralty and Maritime Claims, and also contesting liability independently of

the limitation of liability claim under such statutes, treaties, and/or codes for any and all losses,

damages, injuries, or destruction allegedly resulting from the casualty described in the Petition

(See ECF No. 1); and

       WHEREAS, Petitioners having deposited with the Court for the benefit of claims an Ad

Interim Stipulation for Value and Costs for the value of the Petitioners interest in the Vessels, as

fixed by the Court in the amount of $31,250.00 plus 6% interest per annum, be and hereby is

accepted as adequate security and is approved as to form and content.

       NOW, THEREFORE, this Honorable Court Orders and Adjudges that:

       1. The Ad Interim Stipulation for Value and Costs shall stand as a stipulation for value and

an appraisal by a Commissioner will not be required; and
       2. That a Notice shall be issued out of this Court against all persons or entities claiming

damage for any and all loss, destruction, damage, injuries, or death caused by or resulting from the

causality set forth in the Complaint, requiring them to file their claims with the Clerk of the United

States District Court for the District of South Carolina, Florence Division, on or before the date so

fixed in the Notice, which shall not be less than 30 days after the issuance of the Notice, and to

serve on Petitioners’ attorneys, E. Raymond Moore, III, Esquire, of Murphy & Grantland, P.A.,

4406B Forest Drive, Columbia, South Carolina, 29206, a copy thereof, or be defaulted and if any

claimant desires to contest Petitioners’ right to exoneration from or limitation of liability, claimant

shall file and serve Petitioners’ attorneys an Answer to the Complaint on or before such date in

this Court or be defaulted. A copy of said Notice approved by this Court is attached hereto as

Exhibit A; and

       3. That the Notice shall be given by publication as required by Supplemental Rule F for

Certain Admiralty and Maritime Claims, once per week for four consecutive weeks in The Sun

Newspaper prior to the date fixed for filing of claims, and that not later than the second weekly

publication, a copy of such notice be mailed by the Petitioners to every person or entity known to

have a claim against Petitioners arising out of the accident referenced in the Complaint including

the four individuals named in the Complaint; and

       4. Enjoin the further prosecution of any action, suit, or proceeding, and the commencement

of any and all actions, suits, or proceedings, of any nature or description whatsoever, in any

jurisdiction, against the Petitioners or the Vessels subject to the matter in question as described in

the Complaint.

       IT IS SO ORDERED.



May 1, 2019                                                           s/ Donald C. Coggins, Jr.
Spartanburg, South Carolina                                           United States District Judge

                                                  2
August 30, 2018
Spartanburg, South Carolina




                              3
